DETAILED ACTION
This action is in response to claims filed 05 June 2019 for application 16/381316 filed 11 April 2019. Currently claims 1-21 are pending.
Please see the invitation to join the Deferred Subject Matter Eligibility Response pilot program in the 101 rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite the limitation "the filtering technique" in lines 2-3 and line 2 respectively.  There is insufficient antecedent basis for this limitation in the claim. The claims were amended to remove their dependency on claim 8, which provides the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In step 1, The claims recite the statutory categories of a method, a system and a computer-readable medium.
In step 2a prong 1, claims 1, 11 and 21 recite, in part, detecting… a plurality of components; associating… the components; and generating… a plurality of tree shaped structures. The limitations of detecting, associating and generating, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “processor”, “deep learning techniques”, a “memory”, “communication interfaces” and “information storage mediums” in the context of the claims, the limitations encompasses a person detecting components in a piping and instrumentation diagram (P&ID), mapping the components to pipelines and generating a tree structured model of the pipeline schematic with the aid of pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a “processor”, “deep learning techniques”, a “memory”, “communication interfaces” and “information storage mediums”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. Deep Learning is recited as merely linking the abstract idea to a technological environment or field of use and does not amount to a practical application. Please see MPEP §2106.05.I.A.
In step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “processor”, “deep learning techniques”, a “memory”, “communication interfaces” and “information storage mediums” to perform the detecting, associating and generating steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). As stated in step 2a prong 2, merely linking the abstract idea to a 
In step 2a prong 1, Claims 2 and 12 recite using a connectionist text proposal network, 3 and 13 recite implementing a fully convolutional neural network, 4 and 14 recite generating masks with the FCN and resenting a shape of the symbol for detection, 5 and 15 recite determining a pipeline, and 6-10 and 16-20 recite specifics of the tree-shaped data structure.  These claims amount to the same abstract idea as recited in claims 1, 11 and 21. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In step 2a prong 2, this judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of “a connectionist text proposal network” and “a fully convolutional neural network”. The computer components in the claim are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The CTPN and FCN are recited as merely linking the abstract idea to a technological environment or field of use and does not amount to a practical application. Please see MPEP §2106.05.I.A.
step 2b, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “a connectionist text proposal network” and “a fully convolutional neural network” to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). As stated in step 2a prong 2, merely linking the abstract idea to a technological environment or field of use and does not amount to a practical application. Please see MPEP §2106.05.I.A. The claims are not patent eligible.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 11, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al. (US 2019/0236352) in view of Anisimovskiy (US 2019/0005324).

Regarding claims 1, 11, and 21, Duke discloses: A processor implemented method for automating information extraction from piping and instrumentation diagrams (“Piping and instrumentation diagrams (“P&ID”) are engineering drawings that illustrate engineering process flows together with instruments used to implement those process flows. P&IDs may include tags or labels used to capture diverse types of design information, such as installation information, material, sequence information, hazard information, or other information, related to the P&ID diagram. In many cases, it is useful to extract, identify, and categorize the tags and labels associated with a P&ID so that the P&ID and its provided information may be accessible and searched within a database system.” [0003]), the method comprising: 
(“Machine learning models may be applied to P&ID diagrams to extract graphical components, such as symbols and process loops representing the transport of chemical components or physical components, or control processes, in order to overcome the shortcomings of existing OCR-based and manual categorization solutions. Some embodiments of the disclosure implements a multi-tiered framework to identify symbol representing the equipment, schematic lines (e.g., connector lines) representing the connections between the equipment, and tags encoding the contextual information and/or a variety of design specifications. The model may be a machine learning algorithm such as a convolutional neural network, decision tree, or other machine learning algorithm as known in the art. The training data may be synthetic or collected from actual previously tagged P&ID diagrams.” [0005], see also [0041-42] and [0066]); 
associating, via an association module, each of the detected plurality of components … wherein the associating comprises mapping each of the detected plurality of components with at least one of an appropriate pipeline (“Embodiments of the present disclosure provide systems and methods for categorizing symbol and character patterns utilizing machine learning based techniques. By doing so, data and information of interest may be sourced from the documents, associated with the documents, identified and categorized, for example, in a database. It should be noted that these documents may include P&IDs, diagrams, blueprints, or any other sources containing information that can be identified as symbols, characters or strings of characters. Identified symbols or tags may be indexed and stored in a database, such that the documents and corresponding information may be easily stored and searched within the database.” [0040], note: symbol and character patterns are associated (mapped) with the pipeline diagrams in the database, see also [0048-49] and [0066]); and 
generating, based upon each of the associated plurality of components, a plurality of tree-shaped data structures by implementing a structuring technique, wherein each of the plurality of tree-shaped data structures capture a process flow of pipeline schematics corresponding to the one or more piping and instrumentation diagrams (“Piping and instrumentation diagrams (“P&ID”) are engineering drawings that illustrate engineering process flows together with instruments used to implement those process flows. P&IDs may include tags or labels used to capture diverse types of design information, such as installation information, material, sequence information, hazard information, or other information, related to the P&ID diagram. In many cases, it is useful to extract, identify, and categorize the tags and labels associated with a P&ID so that the P&ID and its provided information may be accessible and searched within a database system.” [0003], “Symbol recognition logical circuit 110 may be configured to generate a symbol recognition model based on the symbol recognition training data set. The symbol classification model may include a machine learning algorithm, e.g., a convolutional neural network, faster R-CNN, decision tree, or other machine learning algorithm as known in the art.” [0070]).

However, Duke does not explicitly disclose: by implementing a Euclidean Distance technique.

Anisimovskiy teaches: by implementing a Euclidean Distance technique (“Here, the closest K neighbor center points include from a neighbor center point that is closest to the second connection component to a Kth neighbor center point that is closest to the second connection component with respect to a distance from the second connection component, and a distance between two center points is a Euclidean distance between center points on a two-dimensional plane.” [0118], “The above-described setting may be selected through compromise between a descriptor dimension and its discriminative capability of separating a text and a figure in a document image.” [0127]).

Duke and Anisimovskiy are both in the same field of endeavor of extracting information from documents with text and image information and are analogous. Duke explicitly teaches an information extraction technique for piping and instrumentation diagrams using machine learning and tree based data structures. Anisimovskiy teaches a method of using Euclidean distance for associating extracted information with documents. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mapping and associating as taught by Duke with the 

 Regarding claims 5 and 15, Duke discloses: The processor implemented method of claim 1, wherein the appropriate pipeline is determined from the one or more piping and instrumentation diagrams (“group the subset of the multiple symbols into one or more graphical structures together with corresponding logical descriptors; identify, with a symbol recognition logical circuit, recognized symbols of the subset of the multiple symbols and store the recognized symbols in a relational database together with corresponding logical descriptors.” Claim 1, see also [0040], [0048-49], [0066])

However, Duke does not explicitly disclose: via the Euclidean Distance technique. 

Anisimovskiy teaches: via the Euclidean Distance technique. (“Here, the closest K neighbor center points include from a neighbor center point that is closest to the second connection component to a Kth neighbor center point that is closest to the second connection component with respect to a distance from the second connection component, and a distance between two center points is a Euclidean distance between center points on a two-dimensional plane.” [0118], “The above-described setting may be selected through compromise between a descriptor dimension and its discriminative capability of separating a text and a figure in a document image.” [0127]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al. (US 2019/0236352) in view of Anisimovskiy (US 2019/0005324) further in view of Tian et al. (Detecting Text in Natural Image with Connectionist Text Proposal Network) and Tan et al. (Automated Identification of Components in Raster Piping and Instrumentation Diagram with Minimal Pre-Processing).

Regarding claims 2 and 12, Duke does not explicitly disclose: The processor implemented method of claim 1, wherein the step of detecting the pipeline code is preceded by filtering, from the one or more piping and instrumentation diagrams, one or more pipeline codes comprising a plurality of false positive pipeline codes, by implementing a Connectionist Text Proposal Network (CTPN) technique.

Tian teaches: wherein the step of detecting the pipeline code is preceded by filtering … by implementing a Connectionist Text Proposal Network (CTPN) technique (“This section presents details of the Connectionist Text Proposal Network (CTPN). It includes three key contributions that make it reliable and accurate for text localization: detecting text in fine-scale proposals, recurrent connectionist text proposals, and side-refinement.” P59 §3 ¶1, “To this end, we design the fine-scale text proposal as follow. Our detector investigates each spatial location in the conv5 densely. A text proposal is defined to have a fixed width of 16 pixels (in the input image). This is equal to move the detector densely through the conv5 maps, where the total stride is exactly 16 pixels.” P61 ¶2).

Duke, Anisimovskiy and Tian are in the same field of endeavor of extracting information from documents with text and image information and are analogous. Duke explicitly teaches an information extraction technique for piping and instrumentation diagrams using machine learning and tree based data structures. Anisimovskiy teaches a method of using Euclidean distance for associating extracted information with documents. Tian teaches a method of extracting text using a CTPN. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the P&ID text and symbol extraction as taught by Duke and Anisimovskiy with the known CTPN based filtering and extraction as taught by Tian. One would have been motivated to combine as CTPN allows for accurate extraction of small details such as text (Tian P59 §3 ¶1).

Tan teaches: from the one or more piping and instrumentation diagrams, one or more pipeline codes comprising a plurality of false positive pipeline codes (Fig 6 and 7).

Duke, Anisimovskiy, Tian and Tan are in the same field of endeavor of extracting information from documents with text and image information and are analogous. Duke explicitly teaches an information extraction technique for piping and instrumentation diagrams using machine learning and tree based data structures. Anisimovskiy teaches a method of using Euclidean distance for associating extracted information with P1303 §IV.B).

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al. (US 2019/0236352) in view of Anisimovskiy (US 2019/0005324) further in view of Tian et al. (Detecting Text in Natural Image with Connectionist Text Proposal Network).

Regarding claims 3 and 13, Duke does not explicitly disclose: The processor implemented method of claim 1, wherein the step of detecting the symbol comprises extracting, by implementing a Fully Convolutional Neural Network (FCN) technique, a set of contextual information from the symbol and learning a spatial location of one or more objects in the symbol.

Tian teaches: wherein the step of detecting the symbol comprises extracting, by implementing a Fully Convolutional Neural Network (FCN) technique, a set of contextual information from the symbol and learning a spatial location of one or more objects in the symbol (“Similar to Region Proposal Network (RPN) [25], the CTPN is essentially a fully convolutional network that allows an input image of arbitrary size. It detects a text line by densely sliding a small window in the convolutional feature maps, and outputs a sequence of fine-scale (e.g., fixed 16-pixel width) text proposals, as shown in Fig. 1(b).” p60 §3.1 ¶1).

Duke, Anisimovskiy and Tian are in the same field of endeavor of extracting information from documents with text and image information and are analogous. Duke explicitly teaches an information extraction technique for piping and instrumentation diagrams using machine learning and tree based data structures. Anisimovskiy teaches a method of using Euclidean distance for associating extracted information with documents. Tian teaches a method of extracting text using a CTPN which is a Fully Convolutional Neural Network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the P&ID text and symbol extraction as taught by Duke and Anisimovskiy with the known CTPN based filtering and extraction as taught by Tian. One would have been motivated to combine as CTPN allows for accurate extraction of small details such as text (Tian P59 §3 ¶1).

Regarding claims 4 and 14, Duke does not explicitly disclose: The processor implemented method of claim 3, wherein the step of extracting the set of contextual information comprises: (i) generating, via the FCN technique, a plurality of masks for the symbol for obtaining one or more outlines of each of the plurality of masks; and (ii) representing, from the generated one or more outlines, a shape of the symbol for detecting the symbol.
(“Similar to Region Proposal Network (RPN) [25], the CTPN is essentially a fully convolutional network that allows an input image of arbitrary size. It detects a text line by densely sliding a small window in the convolutional feature maps, and outputs a sequence of fine-scale (e.g., fixed 16-pixel width) text proposals, as shown in Fig. 1(b).” p60 §3.1 ¶1, Fig 3 and 4).

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al. (US 2019/0236352) in view of Anisimovskiy (US 2019/0005324) further in view of Uchida (US 2015/0220076).

Regarding claims 6 and 16, Duke does not explicitly disclose: The processor implemented method of claim 1, wherein each tree in the plurality of tree-shaped data structures comprises a root node, a leaf node and an intermediate node for capturing the process flow of pipeline schematics, wherein the detected outlet is treated as the root node, and wherein the detected inlet is treated as the leaf node, and wherein the detected pipeline corresponds to the intermediate node.

Uchida teaches: wherein each tree in the plurality of tree-shaped data structures comprises a root node, a leaf node and an intermediate node for capturing the process (“The apparatus-list display unit 21 displays, for example, according to the start of the system construction support tool 20, a system construction support tool screen 40 (see FIG. 7) functioning as a setting screen on the display screen 12 a of the display device 12. The system construction support tool screen 40 includes, for example, a tree display section 41 on which a plurality of apparatuses set to be monitored and controlled by the monitoring and control system S are displayed. On the tree display section 41, no apparatus is displayed in an initial state before the tree display section 41 is set to include the apparatuses. When the tree display section 41 is set to include the apparatuses, for example, a list of the apparatuses (an apparatus list) is displayed on the tree display section 41.” [0046], Figure 4).

Duke, Anisimovskiy and Uchida are in the same field of endeavor of extracting information from documents with text and image information and are analogous. Duke explicitly teaches an information extraction technique for piping and instrumentation diagrams using machine learning and tree based data structures. Anisimovskiy teaches a method of using Euclidean distance for associating extracted information with documents. Uchida teaches a method of taking information from P&IDs and converting them into a tree structure. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the mapping and associating as taught by Duke 

 Regarding claims 7 and 17, Duke does not explicitly disclose: The processor implemented method of claim 6, wherein each tree in the plurality of tree-shaped data structures represent a one-to-many relationship between the inlet and the outlet.

Uchida teaches: wherein each tree in the plurality of tree-shaped data structures represent a one-to-many relationship between the inlet and the outlet (Figure 4).

Claims 8-10 an 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duke et al. (US 2019/0236352) in view of Anisimovskiy (US 2019/0005324) further in view of Uchida (US 2015/0220076) and Tan et al. (Automated Identification of Components in Raster Piping and Instrumentation Diagram with Minimal Pre-Processing).

Regarding claims 8 and 18, Duke does not explicitly disclose: The processor implemented method of claim 1, wherein the step of capturing the process flow of pipeline schematics is preceded by pruning, via a filtering technique, each of the plurality of tree-shaped data structures, for filtering a set of false positive pipelines from the one or more piping and instrumentation diagrams.

Uchida teaches: the tree shaped data structure (fig 4).


Tan teaches: wherein the step of capturing the process flow of pipeline schematics is preceded by pruning, via a filtering technique … for filtering a set of false positive pipelines from the one or more piping and instrumentation diagrams (Fig 6 and 7).

Duke, Anisimovskiy, Uchida and Tan are in the same field of endeavor of extracting information from documents with text and image information and are analogous. Duke explicitly teaches an information extraction technique for piping and instrumentation diagrams using machine learning and tree based data structures. Anisimovskiy teaches a method of using Euclidean distance for associating extracted information with documents. Uchida teaches a method of using templates of P&IDs to generate trees. Tan teaches a method of extracting information from P&IDs taking into account false positives. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the P&ID text and symbol extraction as taught by Duke, Anisimovskiy and Uchida with the false positive symbols as taught by Tan. One would have been motivated to remove false positives to increase the accuracy of the extracted information (Tan P1303 §IV.B).

Regarding claims 9 and 19, Duke does not explicitly disclose: The processor implemented method of claim 1, wherein the step of filtering the set of false positive pipelines comprises removing, via the filtering technique, one or more pipelines from the one or more piping and instrumentation diagrams, and wherein the one or more pipelines are represented in each of the plurality of tree-shaped data structure as a leaf node.

Uchida teaches: wherein the one or more pipelines are represented in each of the plurality of tree-shaped data structure as a leaf node (Figure 4).

Tan teaches: removing, via the filtering technique, one or more pipelines from the one or more piping and instrumentation diagrams (Fig 6 and 7 Tan).

Regarding claims 10 and 20, Duke does not explicitly disclose: The processor implemented method of claim 1, wherein the filtering technique comprises traversing each of the plurality of tree-shaped data structures starting from a root node and removing all nodes that do not lead to any inlet.
Uchida teaches: wherein the filtering technique comprises traversing each of the plurality of tree-shaped data structures starting from a root node and removing all nodes that do not lead to any inlet (Figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Araya et al. (US 20200272911) discloses automated extraction from P&IDs. Long et al. (Fully convolutional networks for semantic segmentation) discloses exemplary FCNs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/Primary Examiner, Art Unit 2122